--------------------------------------------------------------------------------

EXECUTION COPY




*****************************************************************


$650,000,000


INCREMENTAL FACILITY AGREEMENT


(TRANCHE C TERM LOANS)


dated as of May 5, 2006


between


MEDIACOM ILLINOIS LLC
MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC
MEDIACOM MINNESOTA LLC
MEDIACOM WISCONSIN LLC
ZYLSTRA COMMUNICATIONS CORP.
MEDIACOM ARIZONA LLC
MEDIACOM CALIFORNIA LLC
MEDIACOM DELAWARE LLC
MEDIACOM SOUTHEAST LLC


The LENDERS Party Hereto


J.P. MORGAN SECURITIES INC. and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Joint Bookrunners


and


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


GOLDMAN SACHS CREDIT PARTNERS, L.P.,
SOCIÉTÉ GÉNÉRALE and
SUNTRUST BANK,
as Documentation Agents


WACHOVIA CAPITAL MARKETS, LLC,
as Syndication Agent




*****************************************************************


--------------------------------------------------------------------------------


 
INCREMENTAL FACILITY AGREEMENT


(TRANCHE C TERM LOANS)




INCREMENTAL FACILITY AGREEMENT dated as of May 5, 2006, between MEDIACOM
ILLINOIS LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation
duly organized and validly existing under the laws of the State of Minnesota
(“Zylstra” and, together with Mediacom Illinois, Mediacom Indiana, Mediacom
Iowa, Mediacom Minnesota and Mediacom Wisconsin, the “Mediacom Midwest
Borrowers”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Arizona, Mediacom California
and Mediacom Delaware, the “Mediacom USA Borrowers”; the Mediacom USA Borrowers
together with the Mediacom Midwest Borrowers, the “Borrowers”); the TRANCHE C
TERM LOAN LENDERS party hereto (including each Tranche C Term Loan Lender as
defined below that becomes a party hereto pursuant to a Lender Addendum as
defined below) and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (together with its successors in such capacity, the “Administrative
Agent”).


The Borrowers, the Lenders party thereto and the Administrative Agent are
parties to Credit Agreement (the “Credit Agreement”) dated as of October 21,
2004.


Section 2.01(d) of the Credit Agreement contemplates that at any time and from
time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement) offer to enter
into commitments to make (or, as provided herein, to convert Tranche B Term
Loans into) Incremental Facility Loans. The Borrowers have requested that
$650,000,000 of Incremental Term Loans be made available to it in a single
Series of term loans. Upon the effectiveness of Amendment No. 1 (as defined
below),

Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 2 -

$550,000,000 aggregate principal amount of the Incremental Term Loans will
constitute Reinstating Incremental Facility Term Loans. The Tranche C Term Loan
Lenders (as defined below) are willing to make (or to convert Tranche B Term
Loans into) such loans on the terms and conditions set forth below and in
accordance with the applicable provisions of the Credit Agreement, and
accordingly, the parties hereto hereby agree as follows:


 
ARTICLE I
 
DEFINED TERMS


Terms defined in the Credit Agreement are used herein as defined therein. In
addition, the following terms have the meanings specified below:


“Amendment No. 1” shall mean Amendment No. 1 to the Credit Agreement, between
the Borrowers and the Administrative Agent, substantially in the form of
Schedule II hereto, dated the date hereof.


“Lender Addendum” shall mean, with respect to any Tranche C Term Loan Lender, a
Lender Addendum substantially in the form of Schedule I hereto, dated as of the
date hereof and executed and delivered by such Tranche C Term Loan Lender as
provided in Section 2.06.


“Tranche C Term Loan Commitment” shall mean, with respect to each Tranche C Term
Loan Lender, the commitment of such Lender to make Tranche C Term Loans
hereunder (or, as provided herein, to convert Tranche B Term Loans into Tranche
C Terms Loans hereunder). The amount of each Tranche C Term Loan Lender’s
Tranche C Term Loan Commitment is set forth in the Lender Addendum executed and
delivered by such Tranche C Term Loan Lender. The aggregate original amount of
the Tranche C Term Loan Commitments is $650,000,000.


“Tranche C Term Loan Lender” shall mean (a) on the date hereof, a Lender that
has executed and delivered a Lender Addendum and (b) thereafter, the Lenders
from time to time holding Tranche C Term Loan Commitments or Tranche C Term
Loans after giving effect to any assignments thereof pursuant to Section 11.06
of the Credit Agreement.


“Tranche C Term Loan” shall mean a Loan made (or, as provided herein, converted
from Tranche B Term Loans) pursuant to this Agreement which shall constitute a
single Series of Incremental Facility Term Loans under Section 2.01(d) of the
Credit Agreement.

Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 3 -


“Tranche C Term Loan Effective Date” shall mean the date on which the conditions
specified in Article IV are satisfied (or waived by the Majority Tranche C Term
Loan Lenders).


“Tranche C Term Loan Maturity Date” shall mean January 31, 2015.


ARTICLE II


TRANCHE C TERM LOANS


Section 2.01. Commitments. Subject to the terms and conditions set forth herein
and in the Credit Agreement, each Tranche C Term Loan Lender agrees to make
Tranche C Term Loans to the Borrowers (or, as provided below, to convert Tranche
B Term Loans) in Dollars, in an aggregate principal amount equal to such Tranche
C Term Loan Lender’s Tranche C Term Loan Commitment. Proceeds of Tranche C Term
Loans shall be available for the prepayment of the Tranche B Term Loans, the
making of Restricted Payments permitted under the Credit Agreement, the payment
of fees and expenses related thereto and any use permitted under Section 8.16(b)
of the Credit Agreement (including the general business purposes of the
Borrowers).


Notwithstanding the foregoing, it is understood and agreed that any Tranche C
Term Loan Lender that also holds any Tranche B Term Loans may elect, by notice
to the Administrative Agent, that the Tranche C Term Loans required to be made
by such Lender on the Tranche C Term Loan Effective Date shall, to the extent of
the portion of such Tranche C Term Loans not exceeding the aggregate principal
amount of the Tranche B Term Loans of such Lender, be made through such Tranche
B Term Loans being converted into Tranche C Term Loans (and each reference in
this Agreement or the Credit Agreement to the “making” of any Tranche C Term
Loan, or words of similar import, shall in the case of such Lender be deemed to
include such conversion). Without limiting the generality of the foregoing, it
is understood that the Tranche C Term Loans into which the Tranche B Term Loans
are so converted shall be treated identically to the Tranche C Terms Loans being
funded (and not being converted from Tranche B Term Loans) on the Tranche C Term
Loan Effective Date and shall have identical Interest Periods in identical
proportions and durations as all other Tranche C Loans (and, for these purposes,
any Interest Periods for Tranche B Term Loans that are Eurodollar Loans in
effect on the Tranche C Term Loan Effective Date shall be terminated on the
Tranche C Term Loan Effective Date, and any such converting Lender shall be paid
accrued interest on its Tranche B Term Loans being so converted, together with
any amounts payable under Section 5.05 of the Credit Agreement, as if the
Tranche B Term Loans were being prepaid in full on the Tranche C Term Loan
Effective Date).

Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 4 -

Section 2.02. Termination of Commitments. Unless previously terminated, the
Tranche C Term Loan Commitments shall terminate after the Borrowing of the
Tranche C Term Loans on the Tranche C Term Loan Effective Date.


Section 2.03. Repayment of Loans. The Borrowers hereby jointly and severally
unconditionally promise to pay to the Administrative Agent for the account of
the Tranche C Term Loan Lenders the principal of the Tranche C Term Loans on
each Principal Payment Date set forth in column (A) below, by an amount equal to
the percentage of the Tranche C Term Loan Closing Balance (as defined below) set
forth in column (B) below of the aggregate principal amount of the Tranche C
Term Loans:


(A)
 
(B)
Principal Payment Date
 
Percentage Reduction
         
March 31, 2007
 
0.250%
 
June 30, 2007
 
0.250%
 
September 30, 2007
 
0.250%
 
December 31, 2007
 
0.250%
         
March 31, 2008
 
0.250%
 
June 30, 2008
 
0.250%
 
September 30, 2008
 
0.250%
 
December 31, 2008
 
0.250%
         
March 31, 2009
 
0.250%
 
June 30, 2009
 
0.250%
 
September 30, 2009
 
0.250%
 
December 31, 2009
 
0.250%
         
March 31, 2010
 
0.250%
 
June 30, 2010
 
0.250%
 
September 30, 2010
 
0.250%
 
December 31, 2010
 
0.250%
         
March 31, 2011
 
0.250%
 
June 30, 2011
 
0.250%
 
September 30, 2011
 
0.250%
 
December 31, 2011
 
0.250%

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 5 -
 

 
March 31, 2012
 
0.250%
 
June 30, 2012
 
0.250%
 
September 30, 2012
 
0.250%
 
December 31, 2012
 
0.250%
         
March 31, 2013
 
0.250%
 
June 30, 2013
 
0.250%
 
September 30, 2013
 
0.250%
 
December 31, 2013
 
0.250%
         
March 31, 2014
 
0.250%
 
June 30, 2014
 
0.250%
 
September 30, 2014
 
0.250%
 
December 31, 2014
 
0.250%
         
January 31, 2015
 
92.00%

 
For purposes hereof, the “Tranche C Term Loan Closing Balance” shall mean the
aggregate principal amount of the Tranche C Term Loans outstanding hereunder on
the close of business on the Tranche C Term Loan Effective Date.


To the extent not previously paid, all Tranche C Term Loans shall be due and
payable on the Tranche C Term Loan Maturity Date. Notwithstanding the foregoing,
if on any date (the “Test Date”) the maturity date of the 9 ½% Senior Notes due
2013 of Mediacom LLC shall fall within three months of the Test Date, then the
Tranche C Term Loans shall be paid in full on the Test Date.


Section 2.04. Applicable Margin. The Applicable Margin for Tranche C Term Loans
of any Type shall be the rates indicated below for Loans of such Type opposite
the then current Rate Ratio (determined pursuant to Section 3.03 of the Credit
Agreement) indicated below (except that anything in this Agreement or the Credit
Agreement to the contrary notwithstanding, the Applicable Margin with respect to
the Loans of any Type shall be the highest margins indicated below during any
period when an Event of Default shall have occurred and be continuing):


Rate Ratio
Base Rate Loans
 
Eurodollar Loans
Greater than 3.50 to 1
0.75%
 
1.75%
Less than or equal to 3.50 to 1
0.50%
 
1.50%

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 6 -

Section 2.05. Prepayment Premium. Any optional prepayment of Tranche C Term
Loans effected on or prior to the first anniversary of the Tranche C Term Loan
Effective Date with the proceeds of a substantially concurrent borrowing of bank
debt (including any Incremental Facility Term Loans or other term loans
permitted under the Credit Agreement pursuant to an amendment thereto, including
any conversion of Tranche C Term Loans into any such other borrowings), shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate amount of such
prepayment in the event that the Applicable Margin in respect of such
Incremental Facility Term Loans (or other term loans) is less than the
corresponding Applicable Margin in respect of the Tranche C Term Loans.


Section 2.06. Delivery of Lender Addenda. Each Tranche C Term Loan Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Tranche C Term Loan Lender, the Borrowers
and the Administrative Agent.


Section 2.07. Status of Agreement. The Tranche C Term Loan Commitments of the
Tranche C Term Lenders constitute Incremental Term Loan Commitments. Upon the
effectiveness of Amendment No. 1 (i) $550,000,000 of such Tranche C Term Loan
Commitments will constitute Reinstating Incremental Facility Term Loan
Commitments and (ii) $100,000,000 of such Tranche C Term Loan Commitments will
constitute utilization of the $650,000,000 of Incremental Term Loans available
under Section 2.01(d)(iii). In addition, the Tranche C Term Loan Lenders
constitute Incremental Facility Term Loan Lenders and the Tranche C Term Loans
constitute a single Series of Incremental Facility Term Loans under Section
2.01(d) of the Credit Agreement.


ARTICLE III


REPRESENTATION AND WARRANTIES; NO DEFAULTS


The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Credit Agreement, and by each Obligor in the other Loan
Documents to which it is a party, is true and complete on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Credit Agreement or Loan Documents included reference to this
Agreement and (ii) no Default has occurred and is continuing.

Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 7 -


ARTICLE IV


CONDITIONS


The obligations of the Tranche C Term Loan Lenders to make Tranche C Term Loans
are subject to the conditions precedent that each of the following conditions
shall have been satisfied (or waived by the Majority Tranche C Term Loan
Lenders):


(a)    Counterparts of Agreement. The Administrative Agent shall have received
duly executed and delivered counterparts (or written evidence thereof
satisfactory to the Administrative Agent, which may include telecopy
transmission of, as applicable, a signed signature page or Lender Addendum) of
(i) this Agreement from each Obligor and (ii) Lender Addenda from the Tranche C
Term Loan Lenders for aggregate Tranche C Term Loan Commitments in an amount
equal to $650,000,000.


(b)    Opinion of Counsel to Obligors. The Administrative Agent shall have
received an opinion, dated the Tranche C Term Loan Effective Date, of
Sonnenschein Nath & Rosenthal LLP, counsel to the Obligors, covering such
matters as the Administrative Agent or any Tranche C Term Loan Lender may
reasonably request (and the Borrowers hereby instruct counsel to deliver such
opinion to the Tranche C Term Loan Lenders and the Administrative Agent).


(c)    Organizational Documents. Such organizational documents (including,
without limitation, board of director and shareholder resolutions, member
approvals and evidence of incumbency, including specimen signatures, of officers
of each Obligor) with respect to the execution, delivery and performance of this
Agreement and each other document to be delivered by such Obligor from time to
time in connection herewith and the extensions of credit hereunder as the
Administrative Agent may reasonably request (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from such Obligor to the contrary).


(d)    Officer’s Certificate. A certificate of a Senior Officer, dated the
Tranche C Term Loan Effective Date, to the effect that (i) the representations
and warranties made by the Borrowers in Article III hereof, and by each Obligor
in the other Loan Documents to which it is a party, are true and complete on and
as of the date hereof with the same force and effect as if made on and as of
such date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date) and (ii) no
Default shall have occurred and be continuing.


(e)    Fees and Expenses. The Administrative Agent, and JPMorgan Securities Inc.
and Wachovia Capital Markets, LLC as the Joint Lead Arrangers and Joint
Bookrunners, shall have received all fees and other amounts due and payable on
or prior

Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 8 -

to the Tranche C Term Loan Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.


(f)     Prepayment of Tranche B Term Loans. The principal of and interest on and
all other amounts (including any amounts payable under Section 5.05 of the
Credit Agreement) owing in respect of the Tranche B Term Loans shall, to the
extent not converted into Tranche C Term Loans as provided herein, have been (or
shall be concurrently) prepaid in full from funds available to the Borrowers and
the proceeds of the Tranche C Term Loans.


(g)    Other Documents. Such other documents as the Administrative Agent or any
Tranche C Term Loan Lender or special New York counsel to JPMCB may reasonably
request.


ARTICLE V


MISCELLANEOUS


SECTION 5.01. Expenses. Subject to the provisions of the Engagement Letter dated
as of April 3, 2006 among Mediacom LLC, J.P. Morgan Securities Inc. and Wachovia
Capital Markets, LLC, the Obligors jointly and severally agree to pay, or
reimburse JPMorgan Securities Inc. and Wachovia Capital Markets, LLC for paying,
all reasonable out-of-pocket expenses incurred by JPMorgan Securities Inc. and
Wachovia Capital Markets, LLC and their Affiliates, including the reasonable
fees, charges and disbursements of special New York counsel to JPMCB, in
connection with the syndication of the Incremental Facility Loans provided for
herein and the preparation of this Agreement.
 
SECTION 5.02. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when this Agreement shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


SECTION 5.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
any conflict of laws principles under New York law).

Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 9 -

SECTION 5.04. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 5.05. Amendment. Each Tranche C Term Loan Lender party to this Agreement
hereby authorizes and directs the Administrative Agent (a) to execute and
deliver on its behalf Amendment No. 1 and (b) to consent to amendments to any
instrument or agreement representing Affiliate Subordinated Indebtedness to
extend the maturity of such instrument or agreement to the date contemplated in
said Amendment No. 1.
 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 10 -

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.



 
MEDIACOM ILLINOIS LLC
   
MEDIACOM INDIANA LLC
   
MEDIACOM IOWA LLC
   
MEDIACOM MINNESOTA LLC
   
MEDIACOM WISCONSIN LLC
   
MEDIACOM ARIZONA LLC
   
MEDIACOM CALIFORNIA LLC
   
MEDIACOM DELAWARE LLC
   
MEDIACOM SOUTHEAST LLC
           
By:
Mediacom LLC, Member
   
By:
Mediacom Communications
   
Corporation, Member
                   
By:
/s/      
Name:
     
Title:
                   
ZYLSTRA COMMUNICATIONS CORP.
                   
By:
/s/      
Name:
     
Title:
 
 
               
c/o Mediacom LLC
   
100 Crystal Run Road
   
Middletown, New York 10941
           
Attention: Mark Stephan
           
Telecopier No.: (845) 695-2639
   
Telephone No.: (845) 695-2600
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 11 -



 
JPMORGAN CHASE BANK, N.A,
   
as Administrative Agent
                   
By:
/s/      
Name:
     
Title:
                   
Address for Notices to
   
JPMorgan Chase Bank, N.A.,
   
as Administrative Agent:
         
JPMorgan Chase Bank, N.A.
   
1111 Fannin Street, 10th Floor
   
Houston, Texas 77002-8069
   
Attention: Loan and Agency Services Group
         
Telephone No.: 713-750-2102
         
Telecopier No.: 713-750-2782
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 12 -

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche C Term Loans shall
constitute “Guaranteed Obligations” under the Guarantee and Pledge Agreement
under and as defined in said Credit Agreement for all purposes of said Guarantee
and Pledge Agreement and shall be entitled to the benefits of the guarantee and
security provided under the Guarantee and Pledge Agreement.





 
MEDIACOM LLC
           
By:
Mediacom Communications Corporation,
   
Member
                   
By:
/s/      
Name:
     
Title:
           
Address for Notices:
           
100 Crystal Run Road
   
Middletown, New York 10941
           
Attention: Mark Stephan
           
Telecopier No.: (845) 695-2639
   
Telephone No.: (845) 695-2600
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 13 -



 
MEDIACOM MANAGEMENT CORPORATION
                   
By:
/s/      
Name:
     
Title:
           
Address for Notices:
           
c/o Mediacom LLC
   
100 Crystal Run Road
   
Middletown, New York 10941
           
Attention: Mark Stephan
           
Telecopier No.: (845) 695-2639
   
Telephone No.: (845) 695-2600
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 14 -
 

 
MEDIACOM INDIANA PARTNERCO LLC
           
By:
Mediacom LLC, Member
   
By:
Mediacom Communications Corporation,
   
Member
                   
By:
/s/      
Name:
     
Title:
           
Address for Notices:
           
c/o Mediacom LLC
   
100 Crystal Run Road
   
Middletown, New York 10941
           
Attention: Mark Stephan
           
Telecopier No.: (845) 695-2639
   
Telephone No.: (845) 695-2600
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 15 -
 

 
MEDIACOM INDIANA HOLDINGS, L.P.
           
By:
Mediacom Indiana Partnerco LLC, General
   
Partner
   
By:
Mediacom LLC, Member
   
By:
Mediacom Communications Corporation,
   
Member
                   
By:
/s/      
Name:
     
Title:
           
Address for Notices:
           
c/o Mediacom LLC
   
100 Crystal Run Road
   
Middletown, New York 10941
           
Attention: Mark Stephan
           
Telecopier No.: (845) 695-2639
   
Telephone No.: (845) 695-2600
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 16 -

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche C Term Loans shall
constitute “Guaranteed Obligations” under the respective Subsidiary Guarantee
Agreements under and as defined in said Credit Agreement for all purposes of
said Subsidiary Guarantee Agreements and shall be entitled to the benefits of
the guarantee and security provided under the Subsidiary Guarantee Agreements.



 
ILLINI CABLE HOLDING, INC.
                   
By:
/s/      
Name:
     
Title:
           
ILLINI CABLEVISION OF ILLINOIS, INC.
                   
By:
/s/      
Name:
     
Title:
 


Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


- 17 -

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Section 5.04 of
the Guarantee and Pledge Agreement shall continue unchanged and in full force
and effect for the benefit of the Administrative Agent, the Lenders party to the
Credit Agreement and the Tranche C Term Loan Lenders.





 
MEDIACOM COMMUNICATIONS
   
CORPORATION
                   
By:
/s/      
Name: Mark E. Stephan
     
Title: Chief Financial Officer
 

 
Incremental Facility Agreement (Tranche C Term Loans)


--------------------------------------------------------------------------------


 
Schedule I


[Form of Lender Addendum]


LENDER ADDENDUM


Reference is made to the Incremental Facility Agreement dated as of May 5, 2006
(the “Incremental Facility Agreement”) between MEDIACOM ILLINOIS LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Wisconsin”); ZYLSTRA COMMUNICATIONS CORP., a corporation duly
organized and validly existing under the laws of the State of Minnesota
(“Zylstra” and, together with Mediacom Illinois, Mediacom Indiana, Mediacom
Iowa, Mediacom Minnesota and Mediacom Wisconsin, the “Mediacom Midwest
Borrowers”); MEDIACOM ARIZONA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Arizona”); MEDIACOM CALIFORNIA LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
California”); MEDIACOM DELAWARE LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (“Mediacom
Delaware”); and MEDIACOM SOUTHEAST LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Southeast” and, together with Mediacom Arizona, Mediacom California
and Mediacom Delaware, the “Mediacom USA Borrowers”; the Mediacom USA Borrowers
together with the Mediacom Midwest Borrowers, the “Borrowers”); the TRANCHE C
TERM LOAN LENDERS named therein (the “Tranche C Term Loan Lenders”); and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
which Incremental Facility Agreement is being entered into pursuant to Section
2.01(d) of the Credit Agreement (the “Credit Agreement”) dated as of October 21,
2004 among the Borrowers, the Lenders party thereto and the Administrative
Agent. Terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Incremental Facility Agreement and the Amendment
and Restatement.


By its signature below, and subject to the acceptance hereof by the Borrowers
and the Administrative Agent as provided below, the undersigned hereby becomes a
Tranche C Term Loan Lender under the Incremental Facility Agreement, having the
Tranche C Term Loan Commitment, set forth below opposite its name.

Form of Lender Addendum


--------------------------------------------------------------------------------


- 2 -



It is understood and agreed that if the undersigned also holds any Tranche B
Term Loans under the Credit Agreement, the undersigned may elect, by notice to
the Administrative Agent, that the Tranche C Term Loans required to be made by
the undersigned on the Tranche C Term Loan Effective Date shall, to the extent
of the portion of such Tranche C Term Loans not exceeding the aggregate
principal amount of the Tranche B Term Loans of the undersigned, be made through
such Tranche B Term Loans being converted into Tranche C Term Loans (and each
reference in the Incremental Facility Agreement or the Amendment and Restatement
to the “making” of any Tranche C Term Loan, or words of similar import, shall in
the case of the undersigned be deemed to include such conversion).


This Lender Addendum shall be governed by, and construed in accordance with, the
law of the State of New York (without giving effect to any conflict of laws
principles under New York law).


This Lender Addendum may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
Form of Lender Addendum


--------------------------------------------------------------------------------


- 3 -

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this 5th day of May, 2006.

 
Tranche C Term Loan Commitment:
           
 [Name of Tranche C Term Loan Lender]
           
$
1
               
By:
/s/          
Name:
         
Title:

 


 
 
[DO NOT COMPLETE UNTIL FINAL COMMITMENT ALLOCATIONS HAVE BEEN DETERMINED.]



--------------------------------------------------------------------------------

1
Lenders may insert “Full Conversion” in lieu of a Dollar Commitment here if they
wish to convert all outstanding Tranche B Term Loans into Tranche C Term Loans.
This option is available only if the Dollar amount of the Tranche C Terms Loans
to be held after conversion are exactly equal to the Dollar amount of the
Tranche B Term Loans being converted.

 
Form of Lender Addendum


--------------------------------------------------------------------------------

- 4 -
 
Accepted and agreed:
       
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
             
By:
/s/    
Name:
   
Title:
             
MEDIACOM ILLINOIS LLC
 
MEDIACOM INDIANA LLC
 
MEDIACOM IOWA LLC
 
MEDIACOM MINNESOTA LLC
 
MEDIACOM WISCONSIN LLC
 
MEDIACOM ARIZONA LLC
 
MEDIACOM CALIFORNIA LLC
 
MEDIACOM DELAWARE LLC
 
MEDIACOM SOUTHEAST LLC
       
By:
Mediacom LLC, Member
 
By:
Mediacom Communications
 
Corporation, Member
             
By:
/s/    
Name:
   
Title:
 

 
Form of Lender Addendum


--------------------------------------------------------------------------------


- 5 -
 
ZYLSTRA COMMUNICATIONS CORP.
             
By:
/s/    
Name:
             
c/o Mediacom LLC
 
100 Crystal Run Road
 
Middletown, New York 10941
       
Attention: Mark Stephan
       
Telecopier No.: (845) 695-2639
 
Telephone No.: (845) 695-2600
 

 
Form of Lender Addendum


--------------------------------------------------------------------------------



Schedule II


Form of Amendment
 
[To be inserted]
 
Form of Amendment 

--------------------------------------------------------------------------------